Exhibit 99.2 Volume: •On track to achieve 2.5% to 3.5 % discharge growth in the second half of 2011, which would bring full year discharge growth to between 4.7% and 5.2%. −Strong volume comparison in Q4 2010 of 5.9% Completed sale of five long-term acute care hospitals (LTCHs): •The Company completed the sale of five LTCHs for approx. $108 million net cash proceeds. Initiated call on balance of the 10.75% senior notes: •The Company will retire the remaining 10.75% senior notes on September 1, 2011. −Additional loss on early extinguishment of debt of approx. $13 million in Q3 2011 −Interest expense is expected to be approx. $27 million in Q3 2011 and approx. $24 million in Q4 2011. Q3 2011 Observations & Considerations (as of August 22, 2011) 1
